961 A.2d 698 (2008)
197 N.J. 25
In the Matter of James R. LISA, an Attorney at Law.
D-155 September Term 2007.
Supreme Court of New Jersey.
September 11, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-399, concluding that JAMES R. LISA of MORGANVILLE, who was admitted to the bar of this State in 1983, should be censured for violating RPC 1.15(a) (negligent misappropriation of trust funds), RPC 1.15(b) (failure to promptly deliver funds to a third person) and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And JAMES R. LISA having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JAMES R. LISA is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *699 expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.